EXHIBIT 10.3
To:
 
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-s
 
From:
 
BNP Paribas
787 Seventh Avenue
New York, NY 10019
 
 
Re:
 
Capped Accelerated Stock Buyback
 
Ref. No:
 
As provided in the Supplemental Confirmation
 
Date:
November 7, 2013





This master confirmation (this "Master Confirmation"), dated as of November 7,
2013 is intended to set forth certain terms and provisions of certain
Transactions (each, a "Transaction") entered into from time to time between BNP
Paribas ("Dealer") and International Game Technology ("Counterparty").  This
Master Confirmation, taken alone, is neither a commitment by either party to
enter into any Transaction nor evidence of a Transaction.  The additional terms
of any particular Transaction shall be set forth in (i) a Supplemental
Confirmation in the form of Schedule A hereto (a "Supplemental Confirmation"),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation and (ii) a Trade Notification in the
form of Schedule B hereto (a "Trade Notification"), which shall reference the
relevant Supplemental Confirmation and supplement, form a part of, and be
subject to such Supplemental Confirmation.  This Master Confirmation, each
Supplemental Confirmation and the related Trade Notification together shall
constitute a "Confirmation" as referred to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the "Equity Definitions"), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and Dealer as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
"Agreement") as if Dealer and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars ("USD") as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the replacement of the word "third" in the last
line of Section 5(a)(i) with the word "first" and (iv) the election that the
"Cross Default" provisions of Section 5(a)(vi) shall apply to both Counterparty
and Dealer, in each case with a "Threshold Amount" of 3% of stockholder's equity
of Counterparty or Dealer, as applicable, and with the deletion of the phrase ",
or becoming capable at such time of being declared," in the seventh line of
Section 5(a)(vi)).
The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated:  (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Equity Definitions; and (v) the
Agreement.
1.            Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions.  Set forth below are the terms and
conditions that, together with the terms and conditions set forth in the
Supplemental Confirmation and Trade Notification relating to any Transaction,
shall govern such Transaction.
General Terms:
 
 
 
Trade Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Buyer:
 
Counterparty
 
Seller:
 
Dealer
 
Shares:
 
Common stock, par value $0.00015625 per share, of Counterparty (Ticker:  IGT)
 
Exchange:
 
New York Stock Exchange
 
Related Exchange(s):
 
All Exchanges.
 
Prepayment\Variable Obligation:
 
Applicable
 
Prepayment Amount:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Prepayment Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Valuation:
 
 
 
Hedge Period:
 
The period from and including the first Exchange Business Day following the
Trade Date to and including the Hedge Completion Date.
 
Hedge Completion Date:
 
For each Transaction, as set forth in the related Trade Notification, to be the
Exchange Business Day on which Dealer finishes establishing its initial Hedge
Positions in respect of such Transaction, as determined by Dealer in its sole
discretion, but in no event later than the Hedge Period End Date.
 
Hedge Period End Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in "Valuation Disruption" below.
 
Hedge Period Reference Price:
 
For each Transaction, as set forth in the related Trade Notification, to be the
average of the VWAP Prices for the Exchange Business Days in the Hedge Period,
subject to "Valuation Disruption" below.
 
VWAP Price:
 
For any Exchange Business Day, the New York 10b‑18 Volume Weighted Average Price
per Share for the regular trading session (including any extensions thereof) of
the Exchange on such Exchange Business Day (without regard to pre-open or after
hours trading outside of such regular trading session for such Exchange Business
Day), as published by Bloomberg at 4:15 p.m. New York time (or 15 minutes
following the end of any extension of the regular trading session) on such
Exchange Business Day, on Bloomberg page "IGT.N <Equity> AQR_SEC" (or any
successor thereto), or if such price is not so reported on such Exchange
Business Day for any reason or is, in the Calculation Agent's reasonable
discretion, erroneous, such VWAP Price shall be as reasonably determined by the
Calculation Agent.  For purposes of calculating the VWAP Price, the Calculation
Agent will include only those trades that are reported during the period of time
during which Counterparty could purchase its own shares under Rule 10b‑18(b)(2)
and are effected pursuant to the conditions of Rule 10b‑18(b)(3), each under the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (such trades,
"Rule 10b‑18 eligible transactions").
 
Forward Price:
 
As of any Exchange Business Day during the Calculation Period, the average of
the VWAP Prices for the Exchange Business Days in the Calculation Period
occurring prior to, and including, such Exchange Business Day, subject to
"Valuation Disruption" below.
 
Forward Price Adjustment Amount:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Calculation Period:
 
The period from and including the Calculation Period Start Date to and including
the Termination Date.
 
Calculation Period Start Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation, to
be the first Scheduled Trading Day immediately following the Trade Date.
 
Termination Date:
 
The Scheduled Termination Date; provided that Dealer shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the "Accelerated Termination Date") by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.
In the case of  any acceleration of the Termination Date in part (a "Partial
Acceleration"), (a) Dealer shall specify in its written notice to Counterparty
accelerating the Termination Date the corresponding percentage of the Prepayment
Amount that is subject to valuation on the related Valuation Date, (b) such
portion of the Prepayment Amount that is subject to valuation on the related
Valuation Date shall not be less than USD 50 million (provided that if after any
Partial Acceleration the remaining portion of the Transaction corresponding to
the Prepayment Amount would be less than USD 50 million, Dealer may only
accelerate the Transaction with respect to such full amount) and (c) Calculation
Agent shall adjust the terms of the Transaction to reflect the occurrence of
such Partial Acceleration and a corresponding reduction to relevant terms of the
Transaction (including cumulative adjustments to take into account multiple
Partial Accelerations that occur during the term of the Transaction). Not more
than four Partial Accelerations shall be permitted during the term of the
Transaction.
 
Scheduled Termination Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in "Valuation Disruption" below.
 
First Acceleration Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Valuation Disruption:
 
The definition of "Market Disruption Event" in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words "at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock‑in Valuation Time or Knock-out Valuation Time, as the case may be" and
inserting the words "at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period" after the word
"material," in the third line thereof.
 
 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term "Scheduled Closing Time" in the
fourth line thereof.
 
 
 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, postpone either or both of the Hedge Period End Date and/or the
Scheduled Termination Date, or (ii) in the Settlement Valuation Period, the
Calculation Agent may extend the Settlement Valuation Period.  If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided in Section 5), the Calculation Agent
shall, acting in good faith and in a commercially reasonable manner, determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b‑18 eligible transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of the relevant Market Disruption Event, and the weighting of the VWAP Price for
the relevant Exchange Business Days during the Hedge Period, the Calculation
Period or the Settlement Valuation Period, as the case may be, shall be adjusted
in a commercially reasonable manner by the Calculation Agent for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.  Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.
 
 
 
If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.
 
Settlement Terms:
 
 
 
Physical Settlement:
 
Applicable; provided that Dealer does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by Dealer to Counterparty under any Transaction.
 
Number of Shares to be Delivered:
 
A number of Shares equal to (a) the Prepayment Amount divided by (b) the Divisor
Amount; provided that the Number of Shares to be Delivered shall not be less
than the Minimum Shares.  The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by any Shares delivered pursuant to
the Initial Share Delivery and the Minimum Share Delivery described below. 
Notwithstanding Section 9.2 of the Equity Definitions, the Number of Shares to
be Delivered shall be rounded down to the nearest whole number of Shares and no
Fractional Share Amounts shall be delivered.
 
Divisor Amount:
 
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $0.50.
 
Excess Dividend Amount:
 
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
 
Settlement Date:
 
The date that is one Settlement Cycle immediately following the Termination
Date.
 
Settlement Currency:
 
USD
 
Initial Share Delivery:
 
Dealer shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
"Settlement Date" for purposes of such Section 9.4.
 
Initial Share Delivery Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Initial Shares:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Minimum Share Delivery:
 
Dealer shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a "Settlement Date" for purposes of such Section 9.4.
 
Minimum Share Delivery Date:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Minimum Shares:
 
For each Transaction, as set forth in the related Supplemental Confirmation.
 
Share Adjustments:
 
 
 
Potential Adjustment Event:
 
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, neither (i) an Extraordinary Dividend nor (ii) the issuance of
additional stock options in the ordinary course pursuant to Counterparty's
employee stock option plan shall constitute a Potential Adjustment Event.
 
Extraordinary Dividend:
 
For any calendar quarter, any dividend or distribution on the Shares with an
ex‑dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions) (a "Dividend") the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex‑dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.
 
Ordinary Dividend Amount:
 
For each Transaction, as set forth in the related Supplemental Confirmation
 
Method of Adjustment:
 
Calculation Agent Adjustment
 
Early Ordinary Dividend Payment:
 
If an ex‑dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period (as defined below) and is prior to the Scheduled Ex‑Dividend
Date for such calendar quarter, the Calculation Agent shall make such adjustment
to the exercise, settlement, payment or any other terms of the relevant
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such event.
 
Scheduled Ex‑Dividend Dates:
 
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.
 
Extraordinary Events:
 
 
 
Consequences of Merger Events:
 
 
 
(a)            Share-for-Share:
 
Modified Calculation Agent Adjustment
 
(b)            Share-for-Other:
 
Cancellation and Payment
 
(c)            Share-for-Combined:
 
Component Adjustment
 
Tender Offer:
 
Applicable
 
Consequences of Tender Offers:
 
 
 
(a)            Share-for-Share:
 
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of Dealer
 
(b)            Share-for-Other:
 
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of Dealer
 
(c)            Share-for-Combined:
 
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of Dealer
 
Nationalization, Insolvency or Delisting:
 
Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re‑listed, re‑traded or re‑quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re‑listed, re‑traded or re‑quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
 
Additional Disruption Events:
 
 
 
Change in Law:
 
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase "the interpretation" in the third
line thereof with the phrase ", or public announcement of, the formal or
informal interpretation" and (ii) by replacing the word "Shares" where it
appears in clause (X) thereof with the words "its Hedge Position"; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a "Change in Law" shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word "regulation" in the second line thereof with the words
"(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)".
 
Failure to Deliver:
 
Applicable
 
Insolvency Filing:
 
Applicable
 
Loss of Stock Borrow:
 
Applicable
 
Maximum Stock Loan Rate:
 
200 basis points per annum
 
Hedging Party:
 
Dealer
 
Increased Cost of Stock Borrow:
 
Applicable
 
Initial Stock Loan Rate:
 
50 basis points per annum
 
Hedging Party:
 
Dealer
 
Determining Party:
 
Dealer
 
Additional Termination Event(s):
 
The declaration by the Issuer of any Extraordinary Dividend, the ex‑dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.
 
Relevant Dividend Period:
 
The period from and including the first day of the Hedge Period to and including
the Relevant Dividend Period End Date.
 
Relevant Dividend Period End Date:
 
If Annex A applies, the last day of the Settlement Valuation Period; otherwise,
the Termination Date.
 
Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:
 
Applicable
 
Transfer:
 
Notwithstanding anything to the contrary in the Agreement, Dealer may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of Dealer under any Transaction, in whole or in part, to an affiliate
of Dealer whose obligations are guaranteed by BNP Paribas without the consent of
Counterparty.
 
Dealer Payment Instructions:
 
BNP Paribas, New York
ABA: 026007689
Swift Code: BNPAUS3N
Favor: BNP Paribas Paris (swift code: BNPAFRPP)
A/C: 020019409300136
 
Counterparty's Contact Details for Purpose of Giving Notice:
 
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
Attention:  Corporate Secretary
Telephone:  702-669‑7777
Facsimile:  702-669‑7058
 
Dealer's Contact Details for Purpose of Giving Notice:
 

BNP Paribas
Attention:  Damir Tanovic
Telephone:  212-841-2504
Email:  damir.tanovic@us.bnpparibas.com
 
 
 
With a copy to:
 
 
 
Attention:  Strategic Equity Solutions

Email:  NYK_STE@us.bnpparibas.com
 



2.            Calculation
Agent.                                                      Dealer
3.            Additional Mutual Representations, Warranties and Covenants of
Each Party.  In addition to the representations, warranties and covenants in the
Agreement, each party represents, warrants and covenants to the other party
that:
(a)            Eligible Contract Participant.  It is an "eligible contract
participant", as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.
(b)            Accredited Investor.  Each party acknowledges that the offer and
sale of each Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the "Securities Act"), by virtue of
Section 4(2) thereof.  Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an "accredited investor" as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
4.            Additional Representations, Warranties and Covenants of
Counterparty.  In addition to the representations, warranties and covenants in
the Agreement, Counterparty represents, warrants and covenants to Dealer that:
(a)            The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e‑1 or Rule 13e‑4 under the Exchange
Act.
(b)            It is not entering into any Transaction (i) on the basis of, and
is not aware of, any material non-public information with respect to the Shares,
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).
(c)            Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program approved by its Board of Directors.
(d)            Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815‑40, Derivatives and Hedging – Contracts in Entity's Own
Equity.
(e)            As of (i) the date hereof and (ii) the Trade Date for each
Transaction hereunder, Counterparty is in compliance with its reporting
obligations under the Exchange Act.
(f)            Counterparty shall report each Transaction as required under the
Exchange Act and the rules and regulations thereunder.
(g)            The Shares are not, and Counterparty will not cause the Shares to
be, subject to a "restricted period" (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Regulation M Period (as defined
below) for any Transaction unless Counterparty has provided written notice to
Dealer of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such "restricted period"; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 5 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 6 below;
"Regulation M Period" means, for any Transaction, (i) the Relevant Period (as
defined below) and (ii) the Settlement Valuation Period, if any, for such
Transaction. "Relevant Period" means, for any Transaction, the period commencing
on the first day of the Hedge Period for such Transaction and ending on the
Termination Date for such Transaction, or such earlier day as elected by Dealer
and communicated to Counterparty on such day (or, if later, the First
Acceleration Date without regard to any acceleration thereof pursuant to
"Special Provisions for Acquisition Transaction Announcements" below).
(h)            As of the Prepayment Date, Counterparty is not "insolvent" (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the "Bankruptcy Code")) and Counterparty would be
able to purchase a number of Shares with a value equal to the Prepayment Amount
in compliance with the laws of the jurisdiction of Counterparty's incorporation.
(i)            Counterparty is not and, after giving effect to any Transaction,
will not be, required to register as an "investment company" as such term is
defined in the Investment Company Act of 1940, as amended.
(j)            Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof.
5.            Regulatory Disruption.  In the event that Dealer concludes, in its
reasonable discretion, that it is appropriate with respect to any legal,
regulatory or self-regulatory requirements, for it to refrain from or decrease
any market activity on any Scheduled Trading Day or Days during the Hedge
Period, the Calculation Period or, if applicable, the Settlement Valuation
Period, Dealer may by written notice to Counterparty elect to deem that a Market
Disruption Event has occurred and will be continuing on such Scheduled Trading
Day or Days.
6.            10b5‑1 Plan.  Counterparty represents, warrants and covenants to
Dealer that:
(a)            Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5‑1 under the Exchange Act ("Rule 10b5‑1") or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares.  Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5‑1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5‑1(c).
(b)            Counterparty will not seek to control or influence Dealer's
decision to make any "purchases or sales" (within the meaning of
Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, Dealer's decision to enter into any
hedging transactions.  Counterparty represents and warrants that it has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of this Master Confirmation, each Supplemental Confirmation and
each Trade Notification under Rule 10b5‑1.
(c)            Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation, the relevant
Supplemental Confirmation or Trade Notification must be effected in accordance
with the requirements for the amendment or termination of a "plan" as defined in
Rule 10b5‑1(c).  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b‑5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
7.            Counterparty Purchases.  Counterparty (or any "affiliated
purchaser" as defined in Rule 10b‑18 under the Exchange Act ("Rule 10b‑18"))
shall not, without the prior written consent of Dealer, directly or indirectly
purchase any Shares (including by means of a derivative instrument), listed
contracts on the Shares or securities that are convertible into, or exchangeable
or exercisable for Shares (including, without limitation, any Rule 10b‑18
purchases of blocks (as defined in Rule 10b‑18)) during any Relevant Period or,
if applicable, Settlement Valuation Period, except through Dealer
8.            Special Provisions for Merger Transactions.  Notwithstanding
anything to the contrary herein or in the Equity Definitions:
(a)            Counterparty agrees that it:
(i)
will not during the period commencing on the Trade Date through the end of the
Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or permit to be made (to the extent within Counterparty's
control), any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction (a
"Public Announcement") unless such Public Announcement is made prior to the
opening or after the close of the regular trading session on the Exchange for
the Shares;

(ii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Public
Announcement that such Public Announcement has been made; and

(iii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty's average daily Rule 10b‑18 Purchases (as defined in
Rule 10b‑18) during the three full calendar months immediately preceding the
announcement date that were not effected through Dealer or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement.  Such written notice shall be deemed to be a
certification by Counterparty to Dealer that such information is true and
correct.  In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.

(b)            Counterparty acknowledges that a Public Announcement may cause
the terms of any Transaction to be adjusted or such Transaction to be
terminated; accordingly, Counterparty acknowledges that in making any Public
Announcement, it must comply with the standards set forth in Section 6 above.
(c)            Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party), Dealer may elect that either (i) the Calculation
Agent shall, in a commercially reasonable manner, make adjustments to the terms
of any Transaction, including, the Scheduled Termination Date and/or the Forward
Price Adjustment Amount, to account for the economic effect of the Public
Announcement on the theoretical value of the Transaction (including without
limitation any change in volatility, stock loan rate or liquidity relevant to
the Shares or to the Transaction) or (ii) Dealer may treat the occurrence of
such Public Announcement as an Additional Termination Event with Counterparty as
the sole Affected Party and the Transactions hereunder as the Affected
Transactions and with the amount under Section 6(e) of the Agreement determined
taking into account the fact that the Calculation Period or Settlement Valuation
Period, as the case may be, had fewer Scheduled Trading Days than originally
anticipated.
"Merger Transaction" means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
9.            Special Provisions for Acquisition Transaction Announcements. 
(a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines appropriate (including, without
limitation and for the avoidance of doubt, adjustments to the Minimum Shares and
adjustments that would allow the Number of Shares to be Delivered to be less
than zero), at such time or at multiple times as the Calculation Agent
determines appropriate, to account for the economic effect on such Transaction
of such Acquisition Transaction Announcement (including adjustments to account
for changes in volatility, expected dividends, stock loan rate and liquidity
relevant to the Shares or to such Transaction).  If an Acquisition Transaction
Announcement occurs after the Trade Date, but prior to the First Acceleration
Date of any Transaction, the First Acceleration Date shall be the date of such
Acquisition Transaction Announcement.  If the Number of Shares to be Delivered
for any settlement of any Transaction is a negative number, then the terms of
the Counterparty Settlement Provisions in Annex A shall apply.
(b)            "Acquisition Transaction Announcement" means (i) the announcement
of an Acquisition Transaction, (ii) an announcement that Counterparty or any of
its subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement by Counterparty of the intention to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that may include, an
Acquisition Transaction or (iv) any announcement of any change or amendment to
any previous Acquisition Transaction Announcement (including any announcement of
the abandonment of any such previously announced Acquisition Transaction,
agreement, letter of intent, understanding or intention).  For the avoidance of
doubt, announcements as used in the definition of Acquisition Transaction
Announcement refer to any public announcement whether made by the Issuer or a
third party.
(c)            "Acquisition Transaction" means (i) any Merger Event (for
purposes of this definition the definition of Merger Event shall be read with
the references therein to "100%" being replaced by "15%" and to "50%" by "75%"
and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction, (iv) any
acquisition, lease, exchange, transfer, disposition (including by way of
spin-off or distribution) of assets (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Counterparty or
any of its subsidiaries where the aggregate consideration transferable or
receivable by or to Counterparty or its subsidiaries exceeds 15% of the market
capitalization of Counterparty and (v) any transaction in which Counterparty or
its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e‑2
under the Exchange Act or otherwise).
10.            Acknowledgments.  (a) The parties hereto intend for:
(i)
each Transaction to be a "securities contract" as defined in Section 741(7) of
the Bankruptcy Code, a "swap agreement" as defined in Section 101(53B) of the
Bankruptcy Code and a "forward contract" as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii)
the Agreement to be a "master netting agreement" as defined in Section 101(38A)
of the Bankruptcy Code;

(iii)
a party's right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
"contractual right" (as defined in the Bankruptcy Code); and

(iv)
all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute "settlement payments" and
"transfers" (as defined in the Bankruptcy Code).

(b)            Counterparty acknowledges that:
(i)
during the term of any Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii)
Dealer and its affiliates may also be active in the market for the Shares and
derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

(iii)
Dealer shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty's securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the VWAP Price;

(iv)
any market activities of Dealer and its affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and VWAP Price, each in a manner that may be adverse to Counterparty; and

(v)
each Transaction is a derivatives transaction in which it has granted Dealer an
option; Dealer may purchase shares for its own account at an average price that
may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

11.            Credit Support Documents.  The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.
12.            Delivery of Shares.  Notwithstanding anything to the contrary
herein, Dealer may, by prior notice to Counterparty substantially in the form of
Schedule C hereto, satisfy its obligation to deliver any Shares or other
securities on any date due (an "Original Delivery Date") by making separate
deliveries from time to time of Shares or such securities, as the case may be,
at more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is at least equal to the number required to be delivered
on such Original Delivery Date.  If Dealer delivers more than the Number of
Shares to be Delivered on or prior to the Settlement Date, then the terms of the
Counterparty Settlement Provisions in Annex A shall apply with the Number of
Shares to be Delivered referenced in the definition of Forward Cash Settlement
Amount deemed to be (a) the Number of Shares to be Delivered determined in
accordance with the definition thereof minus (b) the number of Shares actually
delivered by Dealer
13.            Early Termination.  In the event that an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a "Payment
Amount"), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for Dealer to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an "Alternative Delivery Unit" and, the securities or property
comprising such unit, "Alternative Delivery Property")) with a value equal to
the Payment Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination (but excluding
any dividend or distribution on the Shares) and, if such delivery is made by
Dealer, the prices at which Dealer purchases Shares or Alternative Delivery
Property to fulfill its delivery obligations under this Section 13). If such
delivery is made by Counterparty, paragraphs 2 through 7 of Annex A shall apply
as if such delivery were a settlement of the Transaction to which Net Share
Settlement applied, the Cash Settlement Payment Date were the Early Termination
Date and the Forward Cash Settlement Amount were zero (0) minus the Payment
Amount owed by Counterparty.
14.            Calculations and Payment Date upon Early Termination.  The
parties acknowledge and agree that in calculating Loss pursuant to Section 6 of
the Agreement Dealer may (but need not) determine losses without reference to
actual losses incurred but based on expected losses assuming a commercially
reasonable (including without limitation with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss to avoid awaiting
the delay associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date.  Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 13, such Shares or Alternative Delivery Property shall
be delivered on a date selected by Dealer as promptly as practicable.
15.            Automatic Termination Provisions.  Notwithstanding anything to
the contrary in Section 6 of the Agreement, if a Termination Price is specified
in any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Dealer or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the "Early Termination Date" for
purposes of the Agreement.
16.            Special Provisions for Counterparty Payments.  The parties hereby
agree that, notwithstanding anything to the contrary herein or in the Agreement,
in the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, such amount shall be deemed to be zero;
provided that (a) following an Acquisition Transaction Announcement or (b) if
Dealer has delivered Shares before the Original Delivery Date pursuant to
Section 12 above, this Section 16 shall cease to apply.
17.            Delivery of Cash.  For the avoidance of doubt, nothing in this
Master Confirmation shall be interpreted as requiring Counterparty to deliver
cash in respect of the settlement of the Transactions contemplated by this
Master Confirmation following payment by Counterparty of the relevant Prepayment
Amount and any relevant Counterparty Additional Payment Amount, except in
circumstances where the required cash settlement thereof is permitted for
classification of the contract as equity by ASC 815‑40, Derivatives and
Hedging – Contracts in Entity's Own Equity, as in effect on the relevant Trade
Date (including, without limitation, where Counterparty so elects to deliver
cash or fails timely to elect to deliver Shares or Alternative Delivery Property
in respect of the settlement of such Transactions).
18.            Claim in Bankruptcy.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty's bankruptcy.
19.            General Obligations Law of New York.  With respect to each
Transaction, (i) this Master Confirmation, together with the related
Supplemental Confirmation, as supplemented by the related Trade Notification, is
a "qualified financial contract", as such term is defined in Section 5‑701(b)(2)
of the General Obligations Law of New York (the "General Obligations Law");
(ii) such Trade Notification constitutes a "confirmation in writing sufficient
to indicate that a contract has been made between the parties" hereto, as set
forth in Section 5‑701(b)(3)(b) of the General Obligations Law; and (iii) this
Master Confirmation, together with the related Supplemental Confirmation,
constitutes a prior "written contract" as set forth in Section 5‑701(b)(1)(b) of
the General Obligations Law, and each party hereto intends and agrees to be
bound by this Master Confirmation and the related Supplemental Confirmation, as
supplemented by the Trade Notification.
20.            Governing Law.  The Agreement, this Master Confirmation, each
Supplemental Confirmation, each Trade Notification and all matters arising in
connection with the Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (without
reference to its choice of laws doctrine other than Title 14 of Article 5 of the
New York General Obligations Law).
21.            Offices.
(a)            The Office of Dealer for each Transaction is:  787 7th Avenue,
New York, NY
(b)            The Office of Counterparty for each Transaction is:  6355 South
Buffalo Drive, Las Vegas, Nevada 89113-2113.
22.            Rule 10b‑18.  During any Hedge Period or any Settlement Valuation
Period, Dealer agrees (i) to make all purchases of Shares (A) through only one
broker or dealer on any single day and (B) in a manner that would comply with
the limitations set forth in clauses (b)(2), (b)(4) and (c) of Rule 10b‑18 and
(ii) to use commercially reasonable efforts to make all purchases of Shares in a
manner that would comply with the limitations set forth in clause (b)(3) of
Rule 10b‑18, in each case as if such rule was applicable to such purchases.
23.            Delivery or Receipt of Cash. For the avoidance of doubt, other
than payment of the Prepayment Amount by Counterparty, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to cash settle this
Transaction, except in circumstances where cash settlement is within
Counterparty's control (including, without limitation, where Counterparty fails
timely to elect to deliver shares of Shares in accordance with the Counterparty
Settlement Provisions or deliver or receive Alternative Delivery Units in
accordance with Section 13) or in those circumstances in which holders of the
Shares would also receive cash.
24.            Calculations, Adjustments and Determinations.  All calculations,
adjustments and determinations made by Dealer hereunder, whether as Calculation
Agent, as Determining Party or following the occurrence of an Early Termination
Date, shall be made in good faith and in a commercially reasonable manner. 
Dealer shall deliver to Counterparty, within five Exchange Business Days after a
written request by Counterparty, a written explanation describing in reasonable
detail any calculation, adjustment or determination made by it (including the
methodology, interest rates, quotations, market data (including volatility) and
information from internal sources used in making such calculation, adjustment or
determination, but without disclosing any proprietary models or other
information that Dealer is not permitted to disclose to Counterparty under
applicable law, rule, regulation or agreement with third party (any such
information, but not any such models, "confidential information", it being
understood that if Dealer is permitted to disclose information to Counterparty
on the condition that Counterparty agrees to keep such information confidential,
and Counterparty so agrees, then such information shall not be considered
confidential information), notwithstanding Counterparty's agreement to keep such
models or information confidential).
25.            Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER
CONFIRMATION, EACH SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL
MATTERS ARISING IN CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND
ANY SUPPLEMENTAL CONFIRMATION AND THE TRANSACTIONS HEREUNDER.  EACH PARTY (I)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.
26.            Counterparts.  This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.


27.            BNP Paribas Securities Corp. as Agent.  The parties agree and
acknowledge that (i) BNP Paribas Securities Corp. ("BNPPSC"), an affiliate of
BNP Paribas, has acted solely as agent and not as principal with respect to this
Transaction and (ii) BNPPSC has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of this Transaction
(including, if applicable, in respect of the settlement thereof).  Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other parties' obligations under this
Transaction.







Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Marisa Flood, Facsimile No. (212) 841-3934.
Yours faithfully,
BNP Paribas

By: /s/ M. Andrews Yeo
Name:
Title:

BNP Paribas

By: /s/ Authorized Signatory
Name:
Title:





Agreed and Accepted By:
INTERNATIONAL GAME TECHNOLOGY

By: /s/ John Vandemore
Name:  John Vandemore
Title:  Chief Financial Officer and Treasurer1



--------------------------------------------------------------------------------







A‑


SCHEDULE A
SUPPLEMENTAL CONFIRMATION
To:
 
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
 
From:
 
BNP Paribas
787 Seventh Avenue
New York, NY 10019
 
 
Subject:
 
Capped Accelerated Stock Buyback
 
Ref. No:
 
[       ]
 
Date:
[       ]





The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between BNP Paribas ("Dealer") and
International Game Technology ("Counterparty") (together, the "Contracting
Parties") on the Trade Date specified below.  This Supplemental Confirmation is
a binding contract between Dealer and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1.            This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of November 7, 2013 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.            The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date: [       ]

Forward Price Adjustment Amount: USD [       ]

Hedge Period End Date: [       ]

Calculation Period Start Date: [       ]

Scheduled Termination Date: [       ]

First Acceleration Date: [       ]

Prepayment Amount: [       ]

Prepayment Date: [       ]

Counterparty Additional Payment Amount: USD [       ]

Initial Shares: [       ]

Minimum Share Delivery Date: [       ]

Minimum Shares: [       ]

Ordinary Dividend Amount: For any calendar quarter, USD [       ]

Scheduled Ex‑Dividend Dates: [       ]

Termination Price: USD [       ] per Share

3.            Counterparty represents and warrants to Dealer that neither it nor
any "affiliated purchaser" (as defined in Rule 10b‑18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.
4.            This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.


A‑


Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Marisa Flood, facsimile No. (212) 841-3934.
Yours faithfully,
BNP Paribas

By:
Authorized Signatory



BNP Paribas

By:
Authorized Signatory



Agreed and Accepted By:
INTERNATIONAL GAME TECHNOLOGY
By:                        _________________________
Name:  John Vandemore
Title:  Chief Financial Officer and Treasurer


A‑




TRADE NOTIFICATION
To:
 
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
 
From:
 
BNP Paribas787 Seventh Avenue
New York, NY 10019
 
Subject:
 
Capped Accelerated Stock Buyback
 
Ref. No:
 
[       ]
 
Date:
[       ]





The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between BNP Paribas ("Dealer") and International Game
Technology ("Counterparty") (together, the "Contracting Parties") bearing the
trade reference number set forth above.
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [       ] (the "Supplemental
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time.  The Supplemental Confirmation is subject to the Master
Confirmation dated as of November 7, 2013 (the "Master Confirmation") between
the Contracting Parties, as amended and supplemented from time to time.
Hedge Completion
Date:                                                                                    [ 
     ]
Hedge Period Reference
Price:                                                                                                  USD
[       ]
Minimum
Shares:                                                                                                  [ 
     ]
Yours sincerely,
BNP Paribas

By:
Authorized Signatory




By:
Authorized Signatory



B‑




C‑


SCHEDULE B
SHARE DELIVERY NOTIFICATION
To:
 
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
 
From:
 
BNP Paribas
787 Seventh Avenue
New York, NY 10019
 
 
Subject:
 
Capped Accelerated Stock Buyback
 
Ref. No:
 
[       ]
 
Date:
[       ]





The purpose of this Share Delivery Notification is to notify you of the number
of Shares that Dealer intends to deliver to you, and the expected delivery date
thereof, pursuant to the Master Confirmation dated as of November 7, 2013 (the
"Master Confirmation") between BNP Paribas ("Dealer") and International Game
Technology ("Counterparty") (together, the "Contracting Parties") and the
Supplemental Confirmation dated as of [    ] between the Contracting Parties.
Shares to be delivered to Counterparty:
 
[       ] Shares
 
Date to be delivered:
 
[       ], 201_
 
Aggregate number of Shares delivered prior to the delivery referenced above:
[       ] Shares



Yours sincerely,
BNP Paribas

By:
Authorized Signatory




By:
Authorized Signatory



C‑


ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.            The following Counterparty Settlement Provisions shall apply to
the extent indicated under the Master Confirmation:
Settlement Currency:
 
USD
 
Settlement Method Election:
 
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word "Physical" in the sixth line thereof and replacing
it with the words "Net Share" and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is electing the settlement method in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.
 
Electing Party:
 
Counterparty
 
Settlement Method Election Date:
 
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.
 
Default Settlement Method:
 
Cash Settlement
 
Forward Cash Settlement Amount:
 
The Number of Shares to be Delivered multiplied by the Settlement Price.
 
Settlement Price:
 
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.
 
Settlement Valuation Period:
 
A number of Scheduled Trading Days selected by Dealer or determined pursuant to
a formula selected by Dealer, in each case in Dealer's reasonable discretion,
beginning on the Scheduled Trading Day immediately following the earlier of
(i) the Scheduled Termination Date or (ii) the Exchange Business Day immediately
following the Termination Date; provided that Dealer may extend the Settlement
Valuation Period if Dealer determines, in its reasonable discretion, that such
extension is necessary or advisable to preserve Dealer's hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or other relevant market or to enable Dealer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, based on the advice of counsel, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer
 
Cash Settlement:
 
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
 
Cash Settlement Payment Date:
 
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.
 
Net Share Settlement Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.            Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the "Registered Settlement Shares"), or a number of
Shares not satisfying such conditions (the "Unregistered Settlement Shares"), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares' value based on the value thereof to Dealer
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.
3.            Counterparty may only deliver Registered Settlement Shares
pursuant to paragraph 2 above if:
(a)            a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the "Registration Statement") shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; and
a printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the "Prospectus") shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;
(b)            the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;
(c)            as of or prior to the date of delivery, Dealer and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to Dealer, in its discretion; and
(d)            as of the date of delivery, an agreement (the "Underwriting
Agreement") shall have been entered into with Dealer in connection with the
public resale of the Registered Settlement Shares by Dealer substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Dealer, which Underwriting Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants' comfort letters and lawyers'
negative assurance letters.
4.            If Counterparty delivers Unregistered Settlement Shares pursuant
to paragraph 2 above:
(a)            all Unregistered Settlement Shares shall be delivered to Dealer
(or any affiliate of Dealer designated by Dealer) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof;
(b)            as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);
(c)            as of the date of delivery, Counterparty shall enter into an
agreement (a "Private Placement Agreement") with Dealer (or any affiliate of
Dealer designated by Dealer) in connection with the private placement of such
shares by Counterparty to Dealer (or any such affiliate) and the private resale
of such shares by Dealer (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants' comfort letters and lawyers'
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and expenses in connection with such resale, including all
reasonable fees and expenses of counsel for Dealer, in cash or Shares at
Counterparty's election, and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and
(d)            in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), Counterparty shall, if so requested by
Dealer, prepare, in cooperation with Dealer, a private placement memorandum in
form and substance reasonably satisfactory to Dealer
5.            Dealer, itself or through an affiliate (the "Selling Agent") or
any underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the "Settlement Shares")
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the "Final Resale Date").  If the proceeds of any
sale(s) made by Dealer, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
"Net Proceeds") exceed the absolute value of the Forward Cash Settlement Amount,
Dealer will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.
6.            If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the "Shortfall" and the date on which such determination
is made, the "Deficiency Determination Date"), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
"Makewhole Notice Date") deliver to Dealer, through the Selling Agent, a notice
of Counterparty's election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares.  If
Counterparty elects to deliver to Dealer additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the "Makewhole Shares"),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall.  Such Makewhole Shares shall be sold by Dealer in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to Dealer further Makewhole Shares until such
Shortfall has been reduced to zero.
7.            Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the "Capped Number").  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:
A – B
Where A = the number of authorized but unissued shares of the Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and
B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
"Reserved Shares" means initially, 12 million Shares.  The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.
8.            Notwithstanding anything to the contrary in the Agreement, this
Master Confirmation, the Supplemental Confirmation or the Trade Notification, in
no event shall Dealer be entitled to receive, or be deemed to receive, any
Shares if, immediately upon giving effect to such receipt of such Shares,
(i) the "beneficial ownership" (within the meaning of Section 13 of the Exchange
Act and the rules promulgated thereunder) of Shares by Dealer, any of its
affiliates subject to aggregation with Dealer for purposes of the "beneficial
ownership" test under Section 13 of the Exchange Act and all persons who may
form a "group" (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Dealer with respect to "beneficial ownership" of any Shares (collectively,
"[Dealer] Group") would be equal to or greater than 4.5% or more of the
outstanding Shares on the date of determination or (ii) Dealer, Dealer Group or
any person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person a "[Dealer] Person") under
Nevada Revised Statutes §§ 78.378-78.3793, 78.411-78.444 or other federal,
state, local or tribal laws (including gaming laws), regulations or regulatory
orders applicable to ownership of Shares ("Applicable Laws"), would own,
beneficially own, constructively own, control, hold the power to vote or
otherwise meet a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws and with respect to which such requirements have
not been met or the relevant approval has not been received or that would
subject a Dealer Person to restrictions (including restrictions relating to
business combinations and other designated transactions) under Applicable Laws
minus (y) 1.0% of the number of Shares outstanding on the date of determination
(any such condition described in clause (i) or (ii) an "Excess Ownership
Position").  If any delivery owed to Dealer hereunder is not made, in whole or
in part, as a result of this provision, Counterparty's obligation to make such
delivery shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Clearance System
Business Day after, Dealer gives notice to Counterparty that such delivery would
not result in the existence of an Excess Ownership Position.




